Citation Nr: 1212745	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nicotine dependence, as secondary to the Veteran's service connected disabilities.

2.  Entitlement to an increased evaluation for an anxiety disorder, currently evaluated as 30 percent disabling. 

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  These issues were remanded in April 2010 for further development.  

Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).


REMAND

The issues enumerated above were remanded with instructions to the RO to contact the Veteran and have him provide the names and addresses of all health care providers who have recently treated him for nicotine addiction and/or any psychiatric disability.  In this regard, the RO has fully complied.  

However, the Board also instructed the RO to schedule the Veteran for a VA psychiatric examination in order to determine whether the Veteran's nicotine addiction is secondary to, or aggravated by, the Veteran's service connected psychiatric disorder.  The Board found that this examination would also be probative to the issue of the current level of symptomatology of the Veteran's service connected anxiety disorder.  The Board finds that the RO has not complied with this instruction.  

Additionally, when the RO issued its August 2011 supplemental statement of the case, it failed to readjudicate the issue of service connection for nicotine dependence, as secondary to the Veteran's service connected disabilities.  Instead, it erroneously readjudicated the issue of entitlement to an increased evaluation for hypertrophic tonsils, which was already denied by the Board in its April 2010 decision.  

The August 2011 supplemental statement of the case failed to readjudicate the issue of service connection for nicotine dependence, as secondary to the Veteran's service connected disabilities.

Finally, the Board notes that the issue of entitlement to a TDIU is still inextricably intertwined with the above issues, and adjudication of the Veteran's TDIU claim must therefore be deferred until the above issues have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a VA psychiatric examination to determine the etiology of any currently diagnosed nicotine disability; to determine the current severity of the Veteran's anxiety disorder.  All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  After a thorough review of the Veteran's claims file and a thorough examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has a nicotine addition which is (1) related to service, (2) related to his service connected anxiety disorder, or (3) which has been aggravated by the Veteran's service connected anxiety disorder.  All findings, and the reasons and bases therefore, should be set forth in detail. 

2.  Following the above, the AMC should readjudicate the Veteran's claims of entitlement to service connection for nicotine addition, increased rating for anxiety disorder, and TDIU.  In the event that any benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


